Citation Nr: 1444737	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-03 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for residuals of head trauma (claimed as traumatic brain injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to September 2007.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2009 rating decision of the VA Regional Office in Cleveland.

The Veteran was scheduled for a Travel Board hearing in June 2014 but failed to report.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he sustained a severe concussion in service for which he was hospitalized, and now has residuals thereof for which service connection should be granted.  He contends that he developed back pain from the rigors of service, and did not have any back problem prior to entering service.  The appellant maintains that he injured his left shoulder during service and still has continuing residuals for which service connection is warranted.  

Review of the Veteran's service treatment records reflect that in March 2005, he sought treatment for increasing back pain of one month's duration that radiated into the left hip.  An X-ray was obtained that disclosed sacralization of L5 with pseudoarthrosis formation.  It was noted that this could present with back pain.  The appellant sought treatment for back pain on several occasions in mid 2007.  Lumbago and backache were recorded on his problem list.  In June 2007, an X-ray was interpreted as showing mild leftward convex scoliosis, but an otherwise normal thoracic spine.  It was reported that no congenital osseous abnormalities were observed.  It was noted that he had a long history of mid thoracic pain with no specific trauma.  When examined in July 2007 prior to discharge from service, the Veteran indicated that he had recurrent back pain.  On the report of medical assessment, the examining official noted that the appellant had congenital sacralization at L5 with pseudoarthrosis without physical limitations.  

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits. 38 C.F.R. §§ 3.303, 4.9 (2014).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  Alternatively, a congenital disease may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  

Review of the evidence discloses that a congenital back condition was not noted when the Veteran sought treatment for back pain and was only determined at service discharge.  As such, the pertinent questions for consideration in this case are whether the assessment of sacralization of L5 with pseudoarthrosis in March 2005 and the thoracic anomaly in 2007 were incurred in service, or are congenital or developmental defects, or congenital or developmental diseases.  If one or the other or both is a congenital disease, findings must be made as to whether it was aggravated (permanently made worse) by the Veteran's period of active service beyond its natural progression.  If it is found to be a congenital defect, findings must be made as to whether there was any superimposed disease or injury resulting in increased disability.

The record reflects that the Veteran was afforded a VA joints examination in November 2010 whereupon the examiner opined that current conditions of lumbar strain and degenerative disc disease were not related to complaints in service.  However, the examiner's assessment was cursory provided no significant rationale as to why the back disorders were not related to service.  Additionally, also clearly noted at service discharge, the examiner did not address whether any back disorder was a congenital condition subject to aggravation of superimposed disease, or injury resulting in increased disability as applicable.  As such, the VA examination in November 2010 is inadequate for adjudication purposes.  The Veteran must thus be afforded a new VA examination to address these deficiencies.  The Board is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).

Service treatment records also disclose that the appellant sought treatment for left shoulder complaints on at least two occasions in mid 2007 that were diagnosed as rotator cuff tendonitis.  He admitted to a painful shoulder on service discharge examination in July 2008.  The Board is of the opinion that the appellant's left shoulder should also be examined to determine whether there are any current and continuing residuals of the left shoulder disorder noted during service.  

Review of the record indicates that the Veteran receives VA outpatient treatment and follow-up.  The most recent records date through March 2012.  As VA has notice of the potential existence of additional VA records, they must be retrieved and associated with other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from April 2012 through the present should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Retrieve VA outpatient records dating from September 2009 through the present and associate with the claims folder.  All attempts to obtain these records should be documented.

2.  Schedule the Veteran for a VA examination by an appropriate VA examiner who has not seen him previously.  The claims folder and access to Virtual VA must be made available to the examiner.  All indicated tests and laboratory studies should be conducted and clinical findings must be reported in detail.  Following review of the claims folder and examination of the Veteran, the examiner must respond to the following questions:

a) Does the Veteran have any current disability of the left shoulder that at least as likely as not (a 50 percent probability or better) relates back to left shoulder symptoms in service?

b) Did the Veteran develop a low back disorder during service characterized by L5 sacralization with pseudoarthrosis and/or thoracic spine scoliosis with convexity to the left?  Why or why not?

c) If not, does L5 sacralization with pseudoarthrosis and/or thoracic spine scoliosis with convexity to the left represent a congenital defect or a disease, [generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease]? 

d) If a defect, was there any superimposed disease or injury to the congenital defect?  If so, is it at least as likely as not (a 50 percent probability or better) that the identified superimposed disease or injury is related to the Veteran's period of active service? 

e) If a disease, is it at least as likely as not (a 50 percent probability or better) that it was aggravated by the Veteran's period of active service? [Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.]  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.]

f) A complete rationale should be provided for the opinions requested.

3.  The AOJ must ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it must be returned for correction. 

4.  After taking any further development deemed appropriate, readjudicate the claims.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

